OPINION — AG — ** PHARMACISTS — ADVERTISING OF PRESCRIPTION — DRUGS — SOLICITATION BY MAIL — PRESCRIPTION BY MAIL ** ADVERTISING OF PRESCRIPTION DRUGS IN 'NOT' PROHIBITED, HOWEVER, THE SOLICITATION BY MAIL OF PRESCRIPTION DRUGS IS SPECIFICALLY PROHIBITED BY 59 Ohio St. 353.24 [59-353.24](D). A PHARMACIST MAY, HOWEVER, FILL AND DELIVER A PRESCRIPTION BY MAIL IF HE IS PERSONALLY ACQUAINTED WITH THE CUSTOMER AND IF THE CIRCUMSTANCES DICTATE THAT SUCH A METHOD OF DELIVERY IS IN THE BEST INTEREST OF THE HEALTH AND WELFARE OF THE CUSTOMER. (MAIL ORDER) CITE: OPINION NO. 76-239, 59 Ohio St. 736.1 [59-736.1], OPINION NO. 76-103, 63 Ohio St. 1-1401 [63-1-1401] (PAUL C. DUNCAN)